Atkinson, J.
In an action of complaint for land, the plaintiff claimed title under a sale made hy virtue of a tax fi. fa., issued by the comptroller-general against the locus in quo as wild land, and mesne conveyances to the plaintiff. The defendant set up prescription based on seven years possession under certain muniments of title not included within the plaintiff’s chain of title. The last muniment of title was a deed from a partnership to the defendant, executed about two years prior to the suit. The' jury was authorized to find from the evidence that the partnership, from whom the defendant bought, and-who put him in possession, had a prescriptive title by virtue of seven years adverse possession under color, and that the defendant had remained in possession from the time of his purchase to the bringing of the suit, having paid the full purchase-money. Held:
1. Under the facts recited there was no error in refusing to exclude from evidence the deed from the partnership to the defendant, on the ground that it was not executed by all the partners as tenants in common.
2. The evidence was sufficient to support the verdict.

Judgment affirmed.


All the Justices concur.

Complaint for land. Before Judge Morris. Gilmer superior court. December 14, 1912.
T. A. Brown, A. H. Burtz, and J. Z. Foster, for plaintiff.
J. P. Broohe, William Butt, and D. W. Blair, for defendant.